 



Exhibit 10.5
A. SCHULMAN, INC.
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING TIME-BASED RESTRICTED STOCK
AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.

         
 
  VTA   Grantee’s name (all capital letters)
 
       
 
  VTB   Grant Date (all capital letters)
 
       
 
  Vtb   Grant Date (initial capital letters only)
 
       
 
  Vtc   Person to contact for more information
 
       
 
  Vtd   Contact’s telephone number, including area code
 
       
 
  Vte   Date that is 30 days after the Grant Date (initial capital letters only)
 
       
 
  Vtf   Number of Shares of Restricted Stock granted (insert only the number in
Arabic numerals)
 
       
 
  Vtg   Contact’s street address
 
       
 
  Vth   Contact’s city, state and zip code
 
       
 
  Vti   Calendar year in which grant is made (e.g., 2008)
 
       
 
  Vtq   Grantee’s name (initial capital letters only)

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK AWARD AGREEMENT GRANTED TO
VTA on VTB
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. 2006 Incentive Plan (“Plan”) as
a means through which non-employee directors like you may share in the Company’s
success. Capitalized terms that are not defined herein shall have the same
meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;     •
  Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and     •   Contact Vtc at Vtd if
you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:
     Vtc
     A. Schulman, Inc.
     Vtg
     Vth
Nature of Your Award
You have been granted Shares of Restricted Stock. If the terms and conditions
described in this Award Agreement and the Plan are satisfied, the restrictions
imposed on your Restricted Stock will lapse and you will own the Shares. These
and other conditions affecting your Restricted Stock are described in this Award
Agreement and the Plan, both of which you should read carefully.
Grant Date: Vtb.
Number of Shares of Restricted Stock: You have been granted Vtf Shares of
Restricted Stock, subject to the terms and conditions of this Award Agreement
and the Plan.

1



--------------------------------------------------------------------------------



 



When Your Award Will Vest
Until the terms and conditions described in this Award Agreement and the Plan
are met, your Shares of Restricted Stock will be held in escrow. Your Shares of
Restricted Stock will be either released from escrow and distributed to you,
free of any restrictions, or forfeited, depending on whether or not the terms
and conditions described in this Award Agreement and the Plan are satisfied.
Normal Settlement Date: Normally, subject to your continued service on the Board
or any Related Board, restrictions on 33 1/3 % of your Shares of Restricted
Stock will lapse (i.e., your Shares of Restricted Stock will vest) on each of
the first, second, and third anniversaries of the Grant Date. For purposes of
this Agreement, each 12-month period ending on an anniversary of the Grant Date
shall be referred to as a “Vesting Year.”
However, your Restricted Stock may vest earlier in the circumstances described
below.
How Your Restricted Stock Might Vest Earlier Than the Normal Settlement Date:
Your Restricted Stock will immediately vest if there is a Change in Control.
How Your Termination Will Affect Your Restricted Stock: You may forfeit your
Restricted Stock if you Terminate before the Normal Settlement Date, although
this will depend on why you Terminate.

  •   If you Terminate because of [1] death or [2] Disability, your Restricted
Stock will fully vest on your Termination date.     •   If you Terminate because
of Retirement and if the Committee agrees to treat your Termination as a
Retirement, a prorata portion of your Restricted Stock will vest on your
Retirement date equal to: [1] the number of unvested Shares of Restricted Stock
that would have become vested if you had remained employed through the end of
the Vesting Year in which you Terminate, multiplied by [2] a fraction, the
numerator of which is the number of whole months you were employed during such
Vesting Year and the denominator of which is 12.     •   If you Terminate under
any other circumstances, all of the Restricted Stock granted through this Award
Agreement will be forfeited on your Termination date.

Settling Your Award
If the restrictions on your Restricted Stock lapse, your Restricted Stock will
be settled automatically.

2



--------------------------------------------------------------------------------



 



Other Rules Affecting Your Award
Rights During the Restriction Period: During the Restriction Period (and even
though the Shares of Restricted Stock are held in escrow until they are
settled), you may exercise any voting rights associated with your Shares of
Restricted Stock. You also will be entitled to receive any dividends or other
distributions paid during the Restriction Period with respect to your Shares of
Restricted Stock, although such dividends and other distributions also will be
held in escrow and subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid under this Award Agreement until the Restricted Stock is settled and
distributed to you (or forfeited), depending on whether or not you have met the
conditions described in this Award Agreement and the Plan.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any portion of your Award and any other right under the Plan that is unexercised
or unsettled at your death. To do so, you must complete a new beneficiary
designation form by contacting Vtc at Vtd or the address below. If you die
without completing a beneficiary designation form or if you do not complete that
form correctly, your beneficiary will be your surviving spouse or, if you do not
have a surviving spouse, your estate.
Transferring Your Restricted Stock: Normally, your Restricted Stock may not be
transferred to another person. However, as described above, you may complete a
beneficiary designation form to name the person to receive any Restricted Stock
that is settled after you die. Also, the Committee may allow you to transfer
your Restricted Stock to certain Permissible Transferees, including a trust
established for your benefit or the benefit of your family. Contact Vtc at the
address or number given below if you are interested in doing this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.
Other Agreements: Also, your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company or a Related Entity to
the extent that those other agreements do not directly conflict with the terms
of the Plan or this Award Agreement.
Adjustments to Your Restricted Stock: Subject to the terms of the Plan, your
Award will be adjusted, if appropriate, to reflect any change to the Company’s
capital structure (e.g., the number of Shares of Restricted Stock will be
adjusted to reflect a stock split).
Other Rules: Your Restricted Stock also is subject to more rules described in
the Plan. You should read the Plan carefully to ensure you fully understand all
the terms and conditions of this Award.

3



--------------------------------------------------------------------------------



 



*****
You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I understand and
accept the conditions placed on my Award and understand what I must do to earn
my Award;     •   I will consent (in my own behalf and in behalf of my
beneficiaries and without any further consideration) to any change to my Award
or this Award Agreement to avoid paying penalties under Section 409A of the
Code, even if those changes affect the terms of my Award and reduce its value or
potential value; and     •   I must return a signed copy of this Award Agreement
to the address shown below by Vte.

                              VTA       A. SCHULMAN, INC.    
 
                           
 
              By:                              (signature)                      
 
 
                            Date signed:           Date signed:        
 
                           

A signed copy of this Award Agreement must be sent to the following address no
later than Vte:
     Vtc
     A. Schulman, Inc.
     Vtg
     Vth
     Vtd

4



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING SECTION 83(b) ELECTION FORM
You may make a Section 83(b) Election by completing the Section 83(b) Election
Form. To do this:

  •   You must make the election by completing the attached form;     •   Within
30 days of Vtb, you must send a copy of this form to the internal revenue office
at which you file your federal income tax return;     •   A copy of this form
must be submitted with your income tax return for the taxable year in which the
property is transferred; and     •   You also must send a copy of this form to:

          Vtc
          A. Schulman, Inc.
          Vtg
          Vth

5



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year, the amount of any income that may be taxable to
taxpayer in connection with taxpayer’s receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:       NAME OF TAXPAYER: Vtq       ADDRESS:         
                                                                          
                                                                                
                                                                   
                          IDENTIFICATION NUMBER OF TAXPAYER:                  
                                                      TAXABLE YEAR: Calendar
year Vti   2.   The property with respect to which the election is made is:    
  Vtf shares of the common stock of A. Schulman, Inc., a Delaware corporation
(“Company”).   3.   The date on which the property was transferred is: Vtb.   4.
  The property is subject to the following restrictions:       Forfeiture of:  
    ______ shares in favor of the Company if service terminates before
                                           .       ______ shares in favor of the
Company if service terminates before                                
           .       ______ shares in favor of the Company if service terminates
before                                            .       Restrictions may lapse
earlier upon the death or disability (as defined in the A. Schulman, Inc. 2006
Incentive Plan (the “Plan”)) of the taxpayer or

6



--------------------------------------------------------------------------------



 



    in the event of a change in control (as defined in the Plan). In the event
of the retirement (as defined in the Plan) of the taxpayer, a prorata portion of
the Shares will be forfeited in favor of the Company.

5.   The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                    .   6.   The amount (if any) paid for
such property: $00.00.

The undersigned has submitted a copy of this statement to the Company. The
transferee of such property is the person performing the services in connection
with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
Dated:                                              

                                  Vtq           

7